Citation Nr: 1520269	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia (claimed as high cholesterol).  

2.  Entitlement to service connection for coronary artery disease, to include secondary to hyperlipidemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless file.  


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability under VA law and regulations.  

2.  The evidence is at least evenly balanced as to whether the Veteran's coronary artery disease is related to service.


CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

2.  Resolving reasonable doubt in the Veteran's favor, coronary artery disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters sent in August 2010, November 2010, and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Furthermore, to the extent that there has been any deficiency in notice or assistance, such deficiency has not resulted in prejudice to the claimant, given that the claim of entitlement to service connection for coronary artery disease is granted and the claim of entitlement to service connection for hyperlipidemia, as discussed below, must be denied as a matter of law.  The Board will therefore proceed to the merits of the appeal. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The service treatment records reflect that the Veteran was diagnosed with hyperlipidemia in service.  The dispositive question, however, is whether hyperlipidemia constitutes a disability for VA purposes.  There is no precedential decision by the United States Court of Appeals for Veterans Claims or General Counsel opinion that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (noting Board's citation of the Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities").  The Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive, and therefore finds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Although hyperlipidemia is not a disability for which compensation may be granted, the in-service diagnosis of hyperlipidemia is relevant to the Veteran's claim of entitlement to service connection for coronary artery disease.  

A June 2010 letter from the Veteran's board certified cardiologist shows that the Veteran suffered an acute inferior myocardial infarction in March 2010.  In a May 2011 letter, the cardiologist explained that the Veteran had a history of hyperlipidemia which more likely than not led to his development of coronary artery disease, which was a direct cause of his myocardial infarction.  

A December 2010 VA-authorized examination, conducted by an obstetrician, includes an opinion that it was less likely than not that the Veteran's current heart condition is a continuation of the heart condition treated in service.  The obstetrician explains that there were normal cholesterol levels in service, one report of elevated cholesterol, and no indication of high blood pressure, diabetes, or tobacco abuse.  

The above demonstrates both a current disability, coronary artery disease, and evidence of in-service hyperlipidemia.  The remaining question is whether the Veteran's current coronary artery disease is related to his in-service hyperlipidemia.  Given the nature of the medical question at issue, the Board finds that the opinion of the VA-authorized examiner, whose only specialty is in obstetrics, is entitled to less weight.  Additionally, the obstetrician failed to explain the relevance of his observation that there was only one report of elevated cholesterol in service, particularly in light of the fact that high cholesterol is a risk factor for coronary artery disease, as reflected by the cardiologist's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  

Although the cardiologist's opinion could have been spelled out more clearly, the Board finds that given the evidence currently of record, any attempt to obtain further opinions would amount to developing evidence against the Veteran's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Therefore, resolving any reasonable doubt in the Veteran's favor, service connection for coronary artery disease is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to service connection for hyperlipidemia (claimed as high cholesterol) is denied.  

Entitlement to service connection for coronary artery disease is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


